--------------------------------------------------------------------------------

EXHIBIT 10.31
 
CONSULTING AGREEMENT


AGREEMENT dated as of March 10, 2010, by and between CELLYNX GROUP, INC., a
Nevada corporation (the "Company"), and ADVISOR ASSOCIATES, INC., a New York
corporation (the "Consultant").
 
W I T N E S E T H:


WHEREAS, the Company desires to receive the benefit of Consultant's expertise
and knowledge in evaluating financial investments and other matters;
 
NOW THEREFORE, in consideration of the mutual covenants and agreements and upon
the terms and subject to the conditions hereinafter set forth, the parties do
hereby covenant and agree as follows:
 
1.   Retention of Consultant. The Company hereby retains and engages Consultant,
and Consultant accepts such engagement, subject to the terms and conditions of
this Agreement.
 
2.   Term. This Agreement shall be for a term of twelve (12) months commencing
on the date hereof and ending on March 9, 2011; provided that the Company may
terminate this Agreement during the ninety (90) day period following the date
hereof (i.e., to and including June 7, 2010) if the Company is not reasonably
satisfied with the performance of the Consultant, upon written notice from the
Company to Consultant setting forth the basis of such early termination.
 
3.   Consulting Services.  During the term hereof, Consultant shall provide
consulting and advisory services in connection with strategic business planning,
corporate finance, investor support, broker relations and related matters (the
"Consulting Services").  Consultant shall determine the methods, details and
means of providing the Consulting Services hereunder, which shall be reasonably
satisfactory to the Company.
 
4.   Devotion of Time.  Subject to the provisions hereof, during the term of
this Agreement, Consultant shall devote such of its time and effort as may be
necessary to the discharge of its duties hereunder.  The Company acknowledges
that Consultant is engaged in other business activities, and that it will
continue such activities during the term hereof.  Notwithstanding anything to
the contrary herein contained, Consultant shall not be restricted in any manner
whatsoever from engaging in other business activities during the term of this
Agreement, and Consultant shall not be required to devote any specified amount
of time to the Consulting Services hereunder.
 
5.   Compensation.
 
(a)           In consideration for the Consulting Services hereunder, on the
date hereof, the Company shall issue and deliver to Consultant (i) Two Million
Five Hundred Thousand (2,500,000) shares of its restricted common stock, par
value $0.001 per share (the “Fully Earned Shares”), and (ii) Common Stock
Purchase Warrants for an aggregate of Two Million Five Hundred Thousand
(2,500,000) shares of Common Stock of the Company (the “Warrant Shares”) at an
exercise price of one-tenth of one cent ($0.001) per share (the
"Warrants").  The Warrants shall provide for an exercise period of five (5)
years, but shall not be exercisable until after June 10, 2010. The Warrants
shall otherwise be in the form of Exhibit A annexed hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)    Notwithstanding anything to the contrary contained herein in any other
agreement or instrument, and as a material inducement to Consultant to execute
and enter into this Agreement, the Fully Earned Shares shall be deemed fully
earned as of the date hereof, and shall not be subject to return, rescission,
cancellation or termination for any reason whatsoever, or conditioned upon any
event or circumstance whatsoever.  Notwithstanding anything to the contrary
contained herein in any other agreement or instrument, the Fully Earned Shares
shall remain duly and validly issued for all purposes, and shall not otherwise
be affected in any manner whatsoever, following any termination of this
Agreement by the Company and/or any other party at any time, including without
limitation, during the initial three (3) month period pursuant to Section 2
hereof.
 
(c)    The Warrant in respect of the 2,500,000 Warrant Shares shall provide for
the immediate termination and cancellation thereof for all purposes in the event
that the Company shall terminate this Agreement during the initial 90 day period
pursuant to Section 2 hereof.
 
6.   Representations and Warranties of the Company.  The Company hereby
represents and warrants to Consultant that:
 
(a)    The Company has the full power and authority to execute, deliver and
perform the terms and provisions of this Agreement, including without
limitation, the issuance and delivery of the Fully Earned Shares, Warrants
and/or underlying shares of Common Stock of the Company in respect of the
Warrants (collectively, the “Securities”).  The execution, delivery and
performance of this Agreement, including the issuance and delivery of the
Securities, have been duly authorized by all appropriate corporate action by the
Company.  This Agreement constitutes the legal, valid and binding obligation of
the Company enforceable in accordance with its terms, except to the extent that
the enforceability hereof may be limited by bankruptcy, reorganization,
moratorium or similar laws relating to or limiting creditors' rights generally
or by equitable principles (regardless of whether enforcement is sought in
equity or at law).
 
(b)    Neither the execution, delivery or performance by the Company of this
Agreement and issuance of the Securities, nor compliance by the Company with the
terms and provisions hereof, will: (i) contravene any provision of any
applicable law, statute, rule or regulation or any order, writ, injunction or
decree of any court or governmental instrumentality; (ii) conflict with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or obligation to create or impose) any lien upon any of the property or assets
of the Company pursuant to the terms of, any indenture, mortgage, deed of trust,
credit agreement or loan agreement or any other agreement, contract or
instrument to which the Company is a party or by which any of its property or
assets is bound or may be subject; or (iii) violate any provision of the
Certificate of Incorporation or Bylaws of the Company.
 
(c)    Subject to payment of the exercise price therefor, all of the Warrant
Shares issuable by the Company to Consultant hereunder upon exercise of the
Warrants will be validly issued, fully paid and non-assessable.
 
 
2

--------------------------------------------------------------------------------

 
 
6A.   Additional Company Representations.  The Company further represents and
warrants that it has provided Consultant access to all information requested by
Consultant and available to the Company concerning its condition, financial and
otherwise and/or its management, business and/or prospects, including without
limitation, all of the Company's filings pursuant to the Securities Act of 1933,
as amended, and/or the Securities Exchange Act of 1934, as amended (the "1934
Act"), respectively, and the regulations promulgated thereunder (collectively,
the "Disclosure Documents").  The Company further represents that the Company is
current in the filing of the periodic reports required by the 1934 Act.  The
Company represents that it has provided, and will continue to provide,
Consultant with any information and/or documentation necessary to verify the
accuracy of the information contained in the Disclosure Documents.  The
provisions of this Section 6A shall survive any termination of this Agreement.
 
7.   Consultant Representations.  Consultant represents and warrants to the
Company as follows:
 
(a)    At the time Consultant was offered the Securities, Consultant was, and on
the date Consultant purchases and receives the Securities will be, an
“accredited investor” as defined by Rule 501 under the Act, and Consultant is
capable of evaluating the merits and risks of Consultant’s investment in the
Company and has the capacity to protect Consultant’s own interests.
 
(b)    Consultant understands that the sale of the Securities is not made
pursuant to a registration statement, and that Consultant is not entitled to
registration rights with respect to the Securities.
 
(c)    Consultant acknowledges and understands that the Securities are being
purchased for investment purposes and not with a view to distribution or resale,
nor with the intention of selling, transferring or otherwise disposing of all or
any part thereof for any particular price, or at any particular time, or upon
the happening of any particular event or circumstances, except selling,
transferring, or disposing the Securities made in full compliance with all
applicable provisions of the Act, the rules and regulations promulgated by the
SEC thereunder, and applicable state securities laws; and that an investment in
the Securities is not a liquid investment.
 
(d)    Consultant acknowledges that the Securities must be held indefinitely
unless subsequently registered under the Act or unless an exemption from such
registration is available. Consultant is aware of the provisions of Rule 144
promulgated under the Act.
 
(e)    Consultant acknowledges that the public market for the Common Stock has
limited liquidity at the present time.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)    Consultant acknowledges that Consultant has had the opportunity to ask
questions of, and receive answers from the Company or any person acting on their
behalf concerning the Company and its business and to obtain any additional
information, to the extent possessed by the Company (or to the extent it could
have been acquired by the Company without unreasonable effort or expense)
necessary to verify the accuracy of the information received by Consultant.  In
connection therewith, Consultant acknowledges that Consultant has had the
opportunity to discuss the Company’s business, management and financial affairs
with the Company’s management or any person acting on its behalf.
 
(g)    Consultant has all requisite legal and other power and authority to
execute and deliver this Agreement and to carry out and perform Consultant’s
obligations under the terms of this Agreement.  This Agreement constitutes a
valid and legally binding obligation of Consultant, enforceable in accordance
with its terms, and subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other general principals of equity,
whether such enforcement is considered in a proceeding in equity or law.
 
(h)    Consultant understands that any and all certificates representing the
Securities and any and all securities issued in replacement thereof or in
exchange therefore shall bear the following legend or one substantially similar
thereto, which Consultant has read and understands:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”


(i)    Consultant has carefully considered and has discussed with the
Consultant’s professional advisors, to the extent the Consultant has deemed
necessary, the suitability of this investment and the transactions contemplated
by this Agreement for the Consultant’s particular situation and has determined
that this investment and the transactions contemplated by this Agreement and the
Warrants are a suitable investment for the Consultant.
 
(j)    Consultant represents that Consultant is not subscribing for Securities
as a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over the Internet, television or radio or presented at any seminar or similar
gathering or presentation; or any solicitation of a subscription by a person,
other than Company personnel, previously not known to Consultant.
 
 
4

--------------------------------------------------------------------------------

 
 
8.   Indemnification by the Company.  The Company hereby agrees to indemnify and
hold harmless Consultant and/or its directors, officers, employees and/or
affiliates (the “Consultant Indemnified Parties”) against any and all losses,
claims, damages obligations, penalties, judgments, awards, liabilities, costs,
expenses and disbursements (and all actions, suits, proceedings and
investigations in respect thereof and any and all reasonable legal or other
costs, expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise), including, without limitation, all
reasonable costs, expenses and/or disbursements of investigating, preparing, or
defending any such action, proceeding or investigation (whether or not in
connection with litigation to which the Consultant is a party) (collectively,
the "Liabilities") suffered or incurred at any time by any of the Consultant
Indemnified Parties arising out of or in connection with (i) the representations
and warranties of the Company herein, or (ii) any violation of applicable
federal or state securities or other laws by the Company, except where any such
material violation would reasonably be expected to have a material adverse
effect on the Company or the Consultant, relating to the issuance of the
Securities or otherwise, including without limitation, any untrue statement or
alleged untrue statement of a material fact or any omission or alleged omission
to state a material fact required to be stated, or necessary to make the
statements made, in light of the circumstances under which they were made, not
misleading, but excluding in all events acts resulting from Consultant’s gross
negligence or intentional misconduct.
 
9.   Independent Contractors.  Nothing herein contained shall be construed to
constitute the parties hereto as partners or as joint venturers, or either as
agent of the other, or as employer or employee.  Consultant acknowledges that it
is not an officer, director or agent of the Company, and it is not and will not
be responsible for any management decisions on behalf of the Company.  The
Company represents that Consultant does not have, through stock ownership or
otherwise, the power to control the Company, or to exercise any dominating
influence over its management.  Consultant understands and acknowledges that
this Agreement shall not create or imply any agency relationship between the
parties, and Consultant will not commit Company in any manner except when a
commitment has been specifically authorized in writing by the Company.  The
parties hereto acknowledge that Consultant shall be engaged solely on an
independent contractor basis hereunder.
 
10.   Confidentiality.
(a)    The Parties hereto agree that the terms of this Agreement and all
documents constituting parts of this transaction shall be kept strictly
confidential except to the extent necessary to protect the rights of the Parties
hereto or to satisfy the Company’s obligations under the 1934 Act and the rules
adopted by the Securities and Exchange Commission hereunder.
 
11.   Miscellaneous Provisions.
(a)   Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to principles
of conflicts of law. The parties hereby agree to irrevocably submit to the
exclusive jurisdiction of any court of competent jurisdiction sitting in New
York City in respect of any action, suit or proceeding arising out of or
relating to this Agreement, and hereby waive any objection which any party may
have to the laying of venue in any such court.
 
(b)   Expenses.  All fees, costs and/or expenses incurred in connection with
this Agreement and the arrangements contemplated hereby shall be paid by the
party incurring such fees, costs and/or expenses.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)   Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties and merges and supersedes any prior
understandings or agreements, whether written or oral.  The provisions of this
Agreement shall be amended or waived only with the written consent of both
parties hereto.
 
(d)   Notices.  All notices and other communications under this Agreement shall
be in writing and shall be deemed effective and given upon actual delivery, if
delivered by hand, or one (1) business day after the date sent by nationally
recognized overnight courier service, or upon transmission via e-mail or
facsimile transmission (subject to confirmation of transmission), or five (5)
business days after the date sent by registered or certified mail, return
receipt requested, postage prepaid, addressed in each case, to the following
addresses:
 
if to the Company, to:
 
Cellynx Group, Inc.
25910 ACERO
SUITE 370
MISSION VIEJO, CA 92691
 
if to Consultant, to:
 
Advisor Associates, Inc.
1575 45th Street
Brooklyn, New York 11219


(e)   Successors and Assigns.  This Agreement shall be binding upon, inure to
the benefit of, and shall be enforceable by Consultant and the Company and their
respective successors and permitted assigns. Neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by either the Company or Consultant without the prior
written consent of the other party hereto.
 
(f)   Severability.  If any provision of this Agreement or the application of
any such provision to any person or circumstance shall be held invalid, illegal
or unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.
 
(g)   Construction.  The parties hereto are sophisticated and have been
represented by attorneys in connection with the arrangements contemplated by
this Agreement, and the provisions hereof have been carefully
negotiated.  Accordingly, this Agreement shall be construed without regard to
any presumption or rule requiring construction of an agreement against the party
causing it to be drafted.
 
(h)   Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.
 
[Balance of Page Intentionally Omitted.  Signature Page to Follow.]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


 

 
CELLYNX GROUP, INC.


 
By:___________________________________________




 
ADVISOR ASSOCIATES, INC.




By:___________________________________________

 
 
 
7

--------------------------------------------------------------------------------

 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
CELLYNX GROUP, INC.
WARRANT
 

No. ______ Issue Date: March 10, 2010

 
THIS WARRANT certifies that, for value received, Advisor Associates, Inc., a New
York corporation, or its assigns and/or any transferee thereof (the “Holder”),
shall be entitled to subscribe for and purchase from CELLYNX GROUP, INC., a
Nevada corporation (the “Company”), TWO MILLION FIVE HUNDRED THOUSAND
(2,500,000) shares (subject to adjustment as provided herein, the “Warrant
Shares”) of the Company’s Common Stock, par value $0.001 per share (“Common
Stock”), at the Exercise Price (as defined in Section 1.1) for each Warrant
Share, during the Exercise Period (as defined in Section 1.2), pursuant to the
terms and subject to the conditions of this Warrant.


1.   Exercise.
 
1.1   Exercise Price.  The “Exercise Price” shall be one-tenth of one cent
($0.001) per share, subject to Section 2 hereof.
 
1.2   Exercise Period.  Subject to the right of the Company to cancel this
Warrant under the terms of Section 1.4 below, this Warrant may be exercised in
whole or in part by the Holder at any time after June 9, 2010 hereof until 5:00
p.m. Eastern Time on that date which is five (5) years after the date hereof
(i.e., March 9, 2015) (such period being herein referred to as the “Exercise
Period”).
 
 
1

--------------------------------------------------------------------------------

 
 
1.3   Exercise of Warrant.
 
1.3.1   The rights represented by this Warrant may be exercised, in whole or in
any part (but not as to a fractional share of Common Stock), by (i) the
surrender of this Warrant (properly endorsed) at the principal office of the
Company at 25910 Acero, Suite 370, Mission Viejo, CA 92691 (or at such other
agency or office of the Company in the United States of America as it may
designate by notice in writing to the Holder at the address of the Holder
appearing on the books of the Company), (ii) delivery to the Company, with a
copy to its legal counsel, of a notice of election to exercise in the form of
Exhibit A, and (iii) payment to the Company by cash, wire transfer funds, or
check in an amount equal to the then applicable Exercise Price multiplied by the
number of Warrant Shares then being purchased, or pursuant to the cashless
exercise procedure set forth below. Notwithstanding anything herein to the
contrary, the Holder shall not be required to physically surrender this Warrant
to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) business days of the date the final Notice of Exercise is delivered to
the Company.  Each date on which the Holder’s rights represented by this Warrant
are exercised by fully complying with subsections (i), (ii), and (iii) of this
Section 1.3.1 is referred to as an “Exercise Date.”


The Holder shall have the option (the "Cashless Exercise Option"), to exercise
this Warrant, in whole but not in part, by the surrender of this Warrant and the
Form of Exercise (and without payment in cash of the amount described in Section
1.3.1(iii) above) in exchange for a number of whole shares of the Company's
Common Stock equal to the product of (a) the number of shares of Company's
Common Stock for which this Warrant is exercisable as of the business day on
which notice of election to exercise in the form of Exhibit A Warrant is
received by the Company or its counsel (the "Cashless Exercise Date"), and (b)
the Cashless Exercise Ratio (the "Cashless Exercise"). The "Cashless Exercise
Ratio" shall be determined in accordance with the following formula:
  
Final Price on Cashless Exercise Date - Exercise Price
Final Price on Cashless Exercise Date


where: "Final Price" means, on any day, the last reported sale price per share
of the Company's Common Stock for that day. The "Cashless Exercise Date" shall
be deemed the "Exercise Date" under the Warrant."
 
Notwithstanding anything herein to the contrary, on the Expiration Date, this
Warrant shall be automatically exercised via cashless exercise pursuant to this
Section 1.3.1.


1.3.2   Simultaneously with each exercise, the Company shall cause its transfer
agent to issue and deliver a certificate or certificates for the Warrant Shares
being purchased pursuant to such exercise, registered in the name of the Holder
or the Holder’s designee, to such Holder or designee, as the case may be.  If
such exercise shall not have been for the full number of the Warrant Shares,
then the Company shall issue and deliver to the Holder a new Warrant, registered
in the name of the Holder, of like tenor to this Warrant, for the balance of the
Warrant Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
1.3.3   No fractional shares of Common Stock will be issued in connection with
any exercise hereunder, but in lieu of such fractional shares, the Company shall
issue one whole Warrant Share.


1.4   Cancellation of Warrant.  This Warrant is issued pursuant to the terms of
a Consulting Agreement of even dated between the Company and Holder.  Under
Section 2 of the Consulting Agreement, the Company may terminate the Consulting
Agreement during the initial 90 day period, i.e., before June 9, 2010, in the
event that the Company is not reasonably satisfied with the performance of
Consultant.  Under Section 5(c) of the Consulting Agreement, upon termination of
the Consulting Agreement during such initial 90 day period under Section 2
thereof, the Company may also terminate and cancel this Warrant.  Accordingly,
any written notice of termination of the Consulting Agreement by the Company to
the Holder (or its successors or assigns) on or before June 9, 2010 pursuant to
Section 2 thereof shall constitute notice of termination of this Warrant.  In
the event that the Company shall furnish such written notice of termination
during the initial 90 days, then from and after the date of such notice, this
Warrant shall be terminated and cancelled and the Holder (and any successor or
assign of Holder) shall have no further rights hereunder.  Notwithstanding
anything to the contrary herein contained, the provisions relating to
termination of this Warrant under this Section 1.4 shall relate only to
termination of the Consulting Agreement during the initial 90 days pursuant to
Section 2 thereof, but to no other termination of the Consulting Agreement
whatsoever.


2.   Anti-dilution Provisions.  The number of shares of Common Stock purchasable
on exercise of this Warrant and payment of the Exercise Price shall be subject
to adjustment from time to time as provided in this Section 2.
 
2.1   Change in Capital Stock.  If the Company (i) pays a dividend or makes a
distribution on its Common Stock in shares of its Common Stock, (ii) subdivides
its outstanding shares of Common Stock into a greater number of shares, (iii)
combines its outstanding shares of Common Stock into a smaller number of shares,
or (iv) issues by reclassification of its Common Stock any shares of its capital
stock, then in each case the Exercise Price in effect immediately prior to such
action shall be proportionately adjusted so that the Holder of any Warrant
exercised thereafter may receive the aggregate number and kind of shares of
capital stock of the Company which he would have owned immediately following
such action if such Warrant had been exercised immediately prior to such
action.  The adjustment as provided in this Section 2.1 shall become effective
immediately after the record date in the case of a dividend or distribution and
immediately after the effective date in the case of a subdivision, combination,
or reclassification.  If after an adjustment, a Holder of a Warrant, upon its
exercise, may receive shares of two or more classes of capital stock of the
Company, the Company shall determine the allocation of the adjusted Exercise
Price between the classes of capital stock.  After such allocation, the exercise
privilege and the exercise price of each such class of capital stock shall
thereafter be subject to adjustment on terms comparable to those applicable to
Common Stock in this Section 2.
 
 
3

--------------------------------------------------------------------------------

 
 
2.2   Adjustment of Number of Shares.  Upon each adjustment in the Exercise
Price, the number of Warrant Shares purchasable hereunder shall be adjusted to
the nearest whole share to the product obtained by multiplying the number of
Warrant Shares purchasable immediately prior to such adjustment in the Exercise
Price by a fraction, the numerator of which shall be the Exercise Price
immediately prior to such adjustment and the denominator of which shall be the
Exercise Price immediately thereafter.


3.   Representations, Warranties, and Covenants as to Stock.  The Company
represents and warrants to the Holder that (i) all shares of Common Stock that
may be issued upon the exercise of this Warrant will, upon issuance, be duly
authorized, validly issued, fully paid, and nonassessable, with no personal
liability attaching to the ownership thereof, and free from all taxes, liens,
and charges with respect to the issuance thereof, (ii) the Company is duly
organized, validly existing, and in good standing under the laws of the State of
Nevada, has all requisite power to carry on its business as presently being
conducted, and is qualified to do business and is in good standing in every
jurisdiction in which the failure so to qualify or to be in good standing could
have a material adverse effect on the Company, (iii) the Company has all
requisite power and authority to execute and deliver this Warrant and to perform
its obligations hereunder, (iv) this Warrant has been duly authorized by all
necessary corporate action on the part of the Company, has been duly executed
and delivered by the Company and constitutes the valid and legally binding
obligation of the Company enforceable in accordance with its terms, and (v) the
execution, delivery, and performance of this Warrant by the Company have not
violated and shall not violate any law, rule, or regulation to which the Company
is subject, the Articles of Incorporation or by-laws of the Company, or any
material agreement to which the Company is a party or by which it is bound.


The Company covenants and agrees that the Company will take all such action as
may be required to assure that the Company shall at all times have authorized
and reserved, free from preemptive rights, a sufficient number of shares of its
Common Stock to provide for the exercise of this Warrant in full.


4.   Transfer of Warrant.  Subject to applicable securities laws, this Warrant
and all rights hereunder are transferable by the Holder, in whole or in part,
and from time to time, upon (i) surrender of this Warrant properly endorsed, and
(ii) delivery of a notice of transfer in the form of Exhibit B by the Holder or
its duly authorized representative at the office of the Company, the Company
will at its expense issue to or upon the order of the Holder a new Warrant or
Warrants of like tenor in the name of such Holder or as such Holder may
direct.  Each transferee and holder of this Warrant, by accepting or holding the
same, consents that this Warrant, when endorsed, in blank, shall be deemed
negotiable, and, when so endorsed, the holder hereof shall be treated by the
Company and all other persons dealing with this Warrant as the absolute owner
hereof for any purposes and as the person entitled to exercise the rights
represented by this Warrant, or to the transfer hereof on the books of the
Company, any notice to the contrary notwithstanding; provided, however, that
until each such transfer is recorded on such books, the Company may treat the
registered holder hereof as the owner hereof for all purposes.
 
 
4

--------------------------------------------------------------------------------

 
 
5.           Lost, Stolen, Mutilated, or Destroyed Warrant.  If this Warrant is
lost, stolen, mutilated, or destroyed, the Company shall at its expense (upon
delivery of an indemnity agreement reasonably satisfactory in the Company and,
in the case of a mutilated Warrant, surrender thereof), issue a new Warrant of
like denomination and tenor as the Warrant so lost, stolen, mutilated, or
destroyed.  Any such new Warrant shall constitute an original contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated,
or destroyed Warrant shall be at any time enforceable by anyone.


6.           Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally
or sent by recognized overnight courier, prepaid, addressed as follows:
 
If to the Company, to;
 
Cellynx Group, Inc.
25910 Acero, Suite 370
Mission Viejo, CA 92691
Tel.: (949) 305-5290
Fax: (949) 305-5291
 
With a copy to:
 
Durham Jones & Pinegar
111 East Broadway, Suite 900
Salt Lake City, Utah 84111
Attn: Jeffrey M. Jones, Esq.
Tel: (801) 415-3000
Fax: (801) 415-3500
 
If to the Holder, at:
 
Advisor Associates, Inc.
1575 45th Street
Brooklyn, New York 11219
Tel:  [_______________]


or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.
 
 
5

--------------------------------------------------------------------------------

 

7.   Successors and Assigns.  This Warrant and the rights evidenced hereby shall
inure to the benefit of and be binding upon the successors and assigns of the
Company, the Holder hereof and (to the extent provided herein) the holders of
Warrant Shares issued pursuant hereto, and shall be enforceable by any such
Holder or holders.


8.   Modification and Severability.  If, in any action before any court or
agency legally empowered to enforce any provision contained herein, any
provision hereof is found to be unenforceable, then such provision shall be
deemed modified to the extent necessary to make it enforceable by such court or
agency.  If any such provision is not enforceable as set forth in the preceding
sentence, the unenforceability of such provision shall not affect the other
provisions of this Warrant, but this Warrant shall be construed as if such
unenforceable provision had never been contained herein.


9.           Governing Law.  The construction, validity, interpretation and
enforcement of this Warrant shall be governed by the laws of the State of New
York (without giving effect to any laws or rules relating to conflicts of laws
that would cause the application of the laws of any jurisdiction other than the
State of New York).  EACH PARTY HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
WARRANT, WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE.
 
10.           Headings.  The headings of the various sections contained in this
Warrant have been inserted for convenience of reference only and should not be
deemed to be a part of this Warrant.




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the date first written above.
 

  CELLYNX GROUP, INC.          
 
By:
/s/ Daniel R. Ash      
Name:  Daniel R. Ash
Title:  Chief Executive Officer
         

 
6

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF NOTICE OF ELECTION TO EXERCISE
[To be executed only upon exercise
of the Warrant to which this form is attached]


To CELLYNX GROUP, INC:


The undersigned, the holder of the Warrant to which this form is attached,
hereby irrevocably elects to exercise the right represented by such Warrant to
purchase            shares of Common Stock of CELLYNX GROUP, INC., and herewith
tenders the aggregate payment of $_________ in the form of cash, wire transfer
funds, or check.  The undersigned requests that a certificate for such shares be
issued in the name of                                     , whose address
is __________________, and that such certificate be delivered to
______________________, whose address is
________________________________________.
 
If such number of shares is less than all of the shares purchasable under the
Warrant, the undersigned requests that a new Warrant, of like tenor as the
Warrant to which this form is attached, representing the right to purchase the
remaining balance of the shares purchasable under such current Warrant be
registered in the name of __________________, whose address is
_____________________________________, and that such new Warrant be delivered to
__________________, whose address is __________________________________________.
 
 

 
Signature: _________________________________
 
(Signature must conform in all respects to
the name of the holder of the Warrant as
specified on the face of the Warrant)
     
Date: _____________________________________

 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF NOTICE OF TRANSFER
[To be executed only upon transfer
of the Warrant to which this form is attached]


To CELLYNX GROUP, INC:


For value received, the undersigned hereby sells, assigns and transfers unto
____________________________ all of the rights represented by the Warrant to
which this form is attached to purchase _________________________ shares of
Common Stock of CELLYNX GROUP, INC. (the “Company”), to which such Warrant
relates, and appoints _________________________ as its attorney to transfer such
right on the books of the Company, with full power of substitution in the
premises.
 
 

 
Signature: _________________________________
 
(Signature must conform in all respects to
the name of the holder of the Warrant as
specified on the face of the Warrant)
      Address: __________________________________      
Date: _____________________________________

 
 
 
 
8

--------------------------------------------------------------------------------

 